UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7211


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK LYNN, a/k/a Mark Aaron Lynn,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00082-REP-1; 3:11-cv-00585-REP)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Lynn, Appellant Pro Se.       Richard Daniel Cooke,    Gurney
Wingate Grant, II, Angela Mastandrea-Miller, Assistant      United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark       Lynn    seeks       to    appeal      the    district       court’s      orders

denying    relief         on    his    28    U.S.C.      § 2255    (2012)      motion.          The

orders    are      not    appealable         unless      a    circuit    justice      or    judge

issues        a     certificate             of        appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue     absent         “a    substantial        showing        of     the    denial      of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard         by    demonstrating          that     reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see       Miller-El      v.   Cockrell,       537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Lynn has not made the requisite showing.                          Accordingly, we deny a

certificate         of    appealability           and        dismiss    the     appeal.          We

dispense      with        oral    argument        because         the    facts     and      legal




                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3